     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON (SEATTLE)
 9

10    JON CHEETHAM, ET AL,                                    Case No. 2:20-cv-00762-JCC-DWC
11                       Plaintiffs,                          STIPULATED PROTECTIVE
                                                              ORDER
12           v.
13    SPECIALIZED LOAN SERVICING, LLC
      ET AL,
14
                         Defendants.
15

16

17          IT IS HEREBY STIPULATED by and between Plaintiffs JON and JANET CHEETHAM
18   and Defendants SPECIALIZED LOAN SERVICING, LLC (“SLS”), EQUIFAX INFORMATION
19   SERVICES LLC (“Equifax”), EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian”)
20   and TRANS UNION LLC (“Trans Union”) through their respective attorneys of record, as follows:
21   1.     PURPOSES AND LIMITATIONS
22          Discovery in this action is likely to involve production of confidential, proprietary, or
23   private information for which special protection may be warranted. Accordingly, the parties hereby
24   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
25   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket protection
26   on all disclosures or responses to discovery, the protection it affords from public disclosure and use
27   extends only to the limited information or items that are entitled to confidential treatment under the
28
                                                                    Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --1                                    539 Broadway | Tacoma, WA 98402
     (2:20-cv-00762-JCC-DWC)                                     Ph 206.529.5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 2 of 12



 1   applicable legal principles, and it does not presumptively entitle parties to file confidential

 2   information under seal.

 3   2.      “CONFIDENTIAL” MATERIAL

 4           “Confidential” material shall include the following documents and tangible things

 5   produced or otherwise exchanged:

 6                  a.      information prohibited from disclosure by statute;

 7                  b.      information that the party has a reasonable and good faith belief contains a

 8                          trade secret, including, but not limited to, disclosure logs, D/R logs,

 9                          transaction logs, admin reports, and Defendants’ confidential policies and

10                          procedures;

11                  c.      research, technical, commercial or financial information that the party has

12                          maintained as confidential, and that, if disclosed to customers or

13                          competitors, would tend to damage the party's competitive position or

14                          expose an individual to identity theft;

15                  d.      information and documents that a party has a reasonable and good faith

16                          belief constitutes, contains, or refers to proprietary technology or

17                          information owned or developed by the producing party, and that, if

18                          disclosed to customers or competitors, would tend to damage the party's

19                          competitive position, including, but not limited to, Defendants’ confidential

20                          policies and procedures, disclosure logs, D/R logs, transaction logs, and

21                          Admin reports.

22   3.     SCOPE

23          The protections conferred by this agreement cover not only confidential material (as

24   defined above), but also (1) any information copied or extracted from confidential material; (2)

25   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony or

26   presentations by parties or their counsel that might reveal confidential material.

27          However, the protections conferred by this agreement do not cover information that is in

28
                                                                   Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --2                                    539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                     206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 3 of 12



 1   the public domain or becomes part of the public domain through trial or otherwise.

 2   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 3          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 4   or produced by another party or by a non-party in connection with this case only for prosecuting,

 5   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 6   categories of persons and under the conditions described in this agreement. Confidential

 7   material must be stored and maintained by a receiving party at a location and in a secure manner

 8   that ensures that access is limited to the persons authorized under this agreement.

 9          Nothing in this Order shall prevent a party from using at trial any information or materials

10   designated “Confidential.”

11          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

12   ordered by the court or permitted in writing by the designating party, a receiving party may

13   disclose any confidential material only to:

14                  (a) the receiving party’s counsel of record in this action, as well as employees of

15   counsel to whom it is reasonably necessary to disclose the information for this litigation;

16                  (b) the officers, directors, and employees (including in house counsel) of the

17   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

18   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

19   designated;

20                  (c) experts and consultants specifically retained in connection with this litigation to

21   whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

22   Agreement to Be Bound” (Exhibit A);

23                  (d) the court, court personnel, and court reporters and their staff;

24                  (e) copy or imaging services retained by counsel to assist in the duplication of

25   confidential material, provided that counsel for the party retaining the copy or imaging service

26   instructs the service not to disclose any confidential material to third parties and to immediately

27   return all originals and copies of any confidential material;

28
                                                                      Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --3                                       539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                        206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 4 of 12



 1                  (f) during their depositions, witnesses in the action to whom disclosure is

 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 4   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 5   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6   under this agreement;

 7                  (g) the author or recipient of a document containing the information or a

 8   custodian or other person who otherwise possessed or knew the information.

 9          All persons receiving documents produced pursuant to this Order shall be advised of their

10   confidential nature. All persons to whom confidential information and/or documents are disclosed

11   are hereby enjoined from disclosing same to any person except as provided herein, and are further

12   enjoined from using same except in the preparation for and trial of the above-captioned action

13   between the named parties thereto. No person receiving or reviewing such confidential documents,

14   information or transcript shall disseminate or disclose them to any person other than those described

15   above in Section 4.2 and for the purposes specified, and in no event shall such person make any

16   other use of such document or transcript.

17          4.3     Filing Confidential Material. Before filing confidential material or discussing or

18   referencing such material in court filings, the filing party shall confer with the designating party, in

19   accordance with Local Civil Rule 5(g)(3)(A) to determine whether the designating party will

20   remove the confidential designation, whether the document can be redacted, or whether a motion

21   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

22   designating party must identify the basis for sealing the specific confidential information at issue,

23   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

24   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

25   the standards that will be applied when a party seeks permission from the court to file material

26   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

27   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

28
                                                                    Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --4                                     539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                      206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 5 of 12



 1   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 2   the strong presumption of public access to the Court’s files.

 3   5.      DESIGNATING PROTECTED MATERIAL

 4          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 5   or non-party that designates information or items for protection under this agreement must take

 6   care to limit any such designation to specific material that qualifies under the appropriate standards.

 7   The designating party must designate for protection only those parts of material, documents, items,

 8   or oral or written communications that qualify, so that other portions of the material, documents,

 9   items, or communications for which protection is not warranted are not swept unjustifiably within

10   the ambit of this agreement.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

12   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

13   encumber or delay the case development process or to impose unnecessary expenses and burdens

14   on other parties) expose the designating party to sanctions.

15          If it comes to a designating party’s attention that information or items that it designated for

16   protection do not qualify for protection, the designating party must promptly notify all other

17   parties that it is withdrawing the mistaken designation.

18          5.2      Manner and Timing of Designations. Except as otherwise provided in this

19   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20   ordered, disclosure or discovery material that qualifies for protection under this agreement must be

21   clearly so designated before or when the material is disclosed or produced.

22                  (a) Information in documentary form: (e.g., paper or electronic documents and

23   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

24   the designating party must affix the word “CONFIDENTIAL” to each page that contains

25   confidential material. If only a portion or portions of the material on a page qualifies for protection,

26   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

27   markings in the margins).

28
                                                                     Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --5                                      539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                       206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 6 of 12



 1                   (b) Testimony given in deposition or in other pretrial proceedings: the parties and

 2   any participating non-parties must identify on the record, during the deposition or other pretrial

 3   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 4   after reviewing the transcript. Any party or non-party may, within twenty-one days after availability

 5   of the transcript of the deposition or other pretrial proceeding, designate portions of the transcript,

 6   or exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 7   at trial, the issue should be addressed during the pre-trial conference.

 8                   (c) Other tangible items: the producing party must affix in a prominent place on the

 9   exterior of the container or containers in which the information or item is stored the word

10   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

11   the producing party, to the extent practicable, shall identify the protected portion(s).

12           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13   designate qualified information or items does not, standing alone, waive the designating party’s

14   right to secure protection under this agreement for such material. Upon timely correction of a

15   designation, the receiving party must make reasonable efforts to ensure that the material is treated

16   in accordance with the provisions of this agreement.

17   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

18           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

19   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22   challenge a confidentiality designation by electing not to mount a challenge promptly after the

23   original designation is disclosed.

24           6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

25   regarding confidential designations without court involvement. Any motion regarding confidential

26   designations or for a protective order must include a certification, in the motion or in a declaration

27   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

28
                                                                     Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --6                                      539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                       206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 7 of 12



 1   affected parties in an effort to resolve the dispute without court action. The certification must list

 2   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 3   to-face meeting or a telephone conference.

 4           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 5   intervention, the designating party shall file and serve a motion to retain confidentiality under Local

 6   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion

 7   in any such motion shall be on the designating party. Frivolous challenges, and those made for an

 8   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

 9   may expose the challenging party to sanctions. All parties shall continue to maintain the material

10   in question as confidential until the court rules on the challenge.

11   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

12           LITIGATION

13           If a party is served with a subpoena or a court order issued in other litigation that compels

14   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

15   must:

16           (a) promptly notify the designating party in writing and include a copy of the subpoena or

17   court order;

18           (b) promptly notify in writing the party who caused the subpoena or order to issue in the

19   other litigation that some or all of the material covered by the subpoena or order is subject to this

20   agreement. Such notification shall include a copy of this agreement; and

21           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

22   designating party whose confidential material may be affected.

23   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

24           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

25   material to any person or in any circumstance not authorized under this agreement, the receiving

26   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

27   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

28
                                                                    Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --7                                     539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                      206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 8 of 12



 1   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 2   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 3   Bound” that is attached hereto as Exhibit A.

 4   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5           MATERIAL

 6           When a producing party gives notice to receiving parties that certain inadvertently produced

 7   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

 8   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 9   modify whatever procedure may be established in an e-discovery order or agreement that provides

10   for production without prior privilege review. The parties agree to the entry of a non-waiver order

11   under Fed. R. Evid. 502(d) as set forth herein.

12   10.     NON TERMINATION AND RETURN OF DOCUMENTS

13           Within 60 days after the termination of this action, including all appeals, each receiving

14   party must return or destroy all confidential material to the producing party, including all copies,

15   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

16   destruction.

17           Notwithstanding this provision, counsel are entitled to one archival copy of all documents

18   filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial

19   exhibits, expert reports, attorney work product, and consultant and expert work product, even if

20   such materials contain confidential material.

21           The confidentiality obligations imposed by this agreement shall remain in effect until a

22   designating party agrees otherwise in writing or a court orders otherwise.

23

24   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

25   Dated this 21st day of August, 2020, at Snoqualmie Pass, Washington.

26
                                         /s/ SaraEllen Hutchison
27                                       SaraEllen Hutchison (WSBA #36137)
28                                       539 Broadway

                                                                     Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --8                                      539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                       206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 9 of 12



 1                                Tacoma, WA 98402
                                  Telephone:206-529-5195
 2                                Facsimile: 253-302-8486
                                  Email:     saraellen@saraellenhutchison.com
 3

 4                                S//Justin Baxter
                                  Justin Baxter (WSBA No. 39182)
 5                                Baxter & Baxter
                                  8835 SW CANYON LN, STE 130
 6                                PORTLAND, OR 97225
 7                                503-297-9031
                                  Fax: 503-291-9031
 8                                Email: justin@baxterlaw.com

 9                                Attorneys for Plaintiff

10
                                  s/ Angela M. Taylor
11                                Angela M. Taylor (CABA 210425), Pro Hac Vice
                                  Jones Day
12                                3161 Michelson Drive, Suite 800
13                                Irvine, CA 92612.4408
                                  Telephone: 949.851.3939
14                                Facsimile: 949.553.7539
                                  Email: angelataylor@jonesday.com
15
                                  S//Rachel Groshong
16                                RACHEL GROSHONG (WSBA #47021)
17                                STOEL RIVES LLP
                                  600 University Street, Suite 3600
18                                Seattle, WA 98401
                                  Email: Rachel.groshong@stoel.com
19
                                  Attorneys for Defendant
20
                                  Experian Information Solutions, Inc.
21

22                                s/ Garrett S. Garfield
                                  Garrett S. Garfield, WSBA No. 48375
23                                HOLLAND & KNIGHT LLP
                                  E-mail: serve.gsg@hklaw.com
24
                                  601 SW Second Avenue, Suite 1800
25                                Portland, OR 97204
                                  Telephone: 503.243.2300
26                                Fax: 503.241.8014
27                                Attorneys for Defendant Specialized Loan Servicing, LLC
28
                                                             Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --9                              539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                               206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 10 of 12



 1                                s/ Peter R. Wickard
                                  Peter R. Wickard, Esq.
 2                                (Admitted Pro Hac Vice)
                                  SCHUCKIT & ASSOCIATES, P.C.
 3                                4545 Northwestern Drive
 4                                Zionsville, Indiana 46077
                                  Telephone: (317) 363-2400
 5                                Facsimile: (317) 363-2257
                                  E-mail: pwickard@schuckitlaw.com
 6
                                  S//Benjamin VandenBerghe
 7                                Benjamin VandenBerghe (WSBA No. 35477)
 8                                Montgomery Purdue Blankinship & Austin PLLC
                                  701 Fifth Ave, Ste 5500
 9                                Seattle, WA 98104-7096
                                  Phone: 206-682-7090
10                                Fax: 206-625-9534
                                  Email: biv@mpba.com
11

12
                                  Attorneys for Defendant Trans Union, LLC
13

14                                /s/ Helen M. McFarland
                                  Helen M. McFarland (Bar No. 51012)
15                                hmcfarland@seyfarth.com
                                  SEYFARTH SHAW LLP
16                                999 Third Avenue
                                  Suite 3000
17
                                  Seattle, WA 98104-3100
18                                Telephone: (206) 946-4910

19                                Attorneys for Equifax Information Services LLC
20

21

22

23

24

25

26

27

28
                                                           Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --10                           539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                             206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 11 of 12



 1    PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2    IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3    documents in this proceeding shall not, for the purposes of this proceeding or any other

 4    proceeding in any other court, constitute a waiver by the producing party of any privilege

 5    applicable to those documents, including the attorney-client privilege, attorney work-product

 6    protection, or any other privilege or protection recognized by law.

 7
      DATED this 25th day of August, 2020.
 8


                                                           A
 9

10                                                         David W. Christel
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --11                                   539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                     206-529-5195 | saraellen@saraellenhutchison.com
     Case 2:20-cv-00762-JCC-DWC Document 37 Filed 08/25/20 Page 12 of 12



 1                                                EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3    I,   ____________________________________               [print     or      type        full      name],         of

 4    ____________________________________ [print or type full address], declare under penalty of

 5    perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued

 6    by the United States District Court for the Western District of Washington on

 7    ______________[date] in the case of Jon and Janet Cheetham v. Specialized Loan Servicing, LLC,

 8    et al,, Western District of Washington (Seattle) Case No. 2:20-cv-00762-JCC-DWC. I agree to

 9    comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

10    and acknowledge that failure to so comply could expose me to sanctions and punishment in the

11    nature of contempt. I solemnly promise that I will not disclose in any manner any information or

12    item that is subject to this Stipulated Protective Order to any person or entity except in strict

13    compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court for the

15    Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

16    Order, even if such enforcement proceedings occur after termination of this action.

17

18

19    Date: _________________________________

20    City and State where sworn and signed: _________________________________

21    Printed name: ______________________________

22    Signature: __________________________________

23

24

25

26

27

28
                                                                     Law Office of SaraEllen Hutchison, PLLC
      STIPULATED PROTECTIVE ORDER --12                                     539 Broadway | Tacoma, WA 98402
      (2:20-cv-00762-JCC-DWC)                                       206-529-5195 | saraellen@saraellenhutchison.com
